                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CARL HEMPHILL,                            )
                                          )                   Case No. 15-cv-4968
                Plaintiff,                )
                                          )                   Judge Sharon Johnson Coleman
        v.                                )
                                          )
GHALIA OBAISI, Independent Executor       )
Estate of Saleh Obaisi, LATONYA WILLIAMS, )
ANN DAVIS, WEXFORD HEALTH SOURCES, )
INC., MICHAEL LEMKE, DORETTA              )
O’BRIEN, and LOUIS SHICKER,               )
                                          )
                Defendants.               )


                         MEMORANDUM OPINION AND ORDER

       Plaintiff Carl Hemphill filed his second amended complaint [33] asserting claims against

Wexford Health Sources, Inc., Ghalia Obaisi, as the Independent Executor of the Estate of Saleh

Obaisi, M.D. (deceased), Latonya Williams, P.A., and Ann Davis, M.D., (the “Wexford

Defendants”) and against Defendants Michael Lemke, Doretta O’Brien, and Louis Shicker (the

“State Defendants”), alleging that they violated his Eighth Amendment rights because they acted

with deliberate indifference to his serious medical needs by denying or delaying medical treatment

while he was incarcerated. Hemphill also alleges that Wexford Health’s policies caused his

constitutional injury. The Wexford Defendants and the State Defendants have filed parallel motions

for summary judgment. For the following reasons, the Wexford Defendants’ motion for summary

judgment [145] and the State Defendants’ motion for summary judgment [151] are both granted.

Rule 56.1 Statement and Expert Objections

       The Wexford Defendants contend that portions of Hemphill’s Rule 56.1(b)(3)(B) Response

to the Wexford Defendants’ Rule 56.1 Statement does not comply with Local Rule 56.1(b) because

Hemphill did not respond with “specific references” to the record that demonstrate a factual
                                                 1
dispute. L.R. 56.1(b)(3)(B); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). This Court deems

admitted those paragraphs that Hemphill does not expressly admit to. Further, Hemphill fails to

dispute with citations to relevant and admissible evidence in the record. See Dade v. Sherwin–Williams

Co., 128 F.3d 1135, 1139 (7th Cir. 1997) (referring to L.R. 56.1’s predecessor rule, the court affirmed

the district court’s taking as true uncontroverted facts alleged in the movant’s statement and

supported by references to the record). Thus, the following paragraphs of the Wexford Defendants’

Rule 56.1 Statement are deemed admitted: 28, 57, 62, 65, and 79.1

         The Wexford Defendants also contend that the Court should disqualify Hemphill’s medical

expert witness Dr. David Hellerstein because he has a conflict of interest. It is within this Court’s

discretion “to disqualify expert witnesses where or when it is necessary to protect the integrity of the

adversary process, and/or to promote public confidence in the legal system.” Rosenthal Collins Grp.,

LLC v. Trading Techs. Int’l, Inc., No. 05 C 4088, 2008 WL 4542948, at *1 (N.D. Ill. Aug. 15, 2008)

(Moran, J.). First the court asks “whether the party seeking disqualification acted reasonably in

assuming that a confidential relationship existed and, second, whether confidential information was

exchanged requiring disqualification of the expert.” Id. If either question is answered in the

negative, then disqualification is not merited. Id. Disqualification of expert witnesses is “a drastic

measure which courts should hesitate to impose except when absolutely necessary.” Bone Care Int’l,

LLC v. Pentech Pharm., Inc., No. 08 C 1083, 2009 WL 249386, at *1 (N.D. Ill. Feb. 2, 2009) (Dow, J.).

As the party seeking disqualification, the Wexford Defendants, bear the burden of demonstrating a

conflict. Id.

         Here, Wexford Health retained Dr. Hellerstein as an expert witness a few years ago in a

lawsuit involving a claim made by an Illinois Department of Correction (“IDOC”) inmate through


1 The Court also notes that the Wexford Defendants’ object to Hemphill’s response to the Wexford Defendants’ Rule

56.1 Statement paragraph 68 and that Hemphill objects to the form of the question used in the underlying deposition
testimony. The Court denies both objections and does not rely on this non-material fact.

                                                          2
which Dr. Hellerstein was exposed to Wexford Health’s confidential information. Hemphill asserts

that disqualification would be inappropriate because there is no overlap in the parties, the medical

condition, the correctional facility, or the attorneys that represented Wexford Health in either case.

The mere fact that Dr. Hellerstein performed work for Wexford Health previously and was exposed

to confidential information as a result is not a sufficient basis to warrant disqualification. Such a

conflict of interest standard would effectively prohibit experts, such as Dr. Hellerstein, from

testifying as an expert in their field of expertise once they have been exposed to confidential

information from one client. The Wexford Defendants cite no controlling precedent to support

such a standard. Further, the Wexford Defendants have not presented any evidence or argument

that there is overlap between the technical subject matter of the litigations. The vast differences

between the prior Wexford Health matter for which Dr. Hellerstein testified at trial and this matter

indicate that the expert does not have a conflict of interest in the present matter. Thus, the Court

denies the Wexford Defendants’ request that the Court disqualify Dr. Hellerstein.

Background

Medical Treatment

        Hemphill is an inmate incarcerated with IDOC, who previously was housed at Stateville

Correctional Center. Wexford Health, a private corporation contracted by IDOC, provided medical

services to Stateville inmates during the time periods relevant to this dispute. Dr. Obaisi, who was

employed by Wexford Health, served as the Medical Director for Stateville from 2012 until his death

in 2017. Williams has been employed as the physician’s assistant at Stateville since 2002. Dr. Davis

worked as a staff physician at Stateville from April 2013 to April 2014. Lemke, a non-medical

professional, served as the Warden of Stateville from December 2012 to December 2013. Lemke

relied on medical providers to determine medical treatment plans. O’Brien is a former Assistant




                                                    3
Warden of Programs at Stateville, who retired in December 2013. Dr. Shicker was the Medical

Director for IDOC from November 2009 to June 2016.

        Hemphill began to experience right shoulder pain on January 1, 2013, and eventually was

diagnosed with shoulder impingement and arthritis. In February 2013, Hemphill was given a

prescription for Tylenol and was scheduled to see a clinician. A few weeks later, Hemphill saw

Williams, a physician’s assistant. Hemphill reported that he was still experiencing pain, so Williams

increased his prescription. Dr. Davis treated Hemphill in clinic in April 2013 for a hand injury;

Hemphill made no mention of shoulder pain during that visit. Dr. Davis saw Hemphill again a few

weeks later. During that visit, Hemphill complained of having ongoing shoulder pain for the two

months, so Dr. Davis switched Hemphill’s his medication to Naproxen.

        In June 2013, Hemphill received an X-ray, which revealed no abnormalities. Hemphill saw

Dr. Obaisi in clinic later the same month and told Dr. Obaisi that his medication was not helping.

Dr. Obaisi switched his medication from Naproxen to Mobic. In July 2013, Hemphill saw a nurse,

whom he told his medications still were not helping. The nurse performed an examination on

Hemphill and found that he had no signs or symptoms consistent with distress. The same day, Dr.

Obaisi provided Hemphill with a medical permit for a bottom bunk in the cell house and requested

that IDOC cuff Hemphill at the waist rather than behind his back. Both of these actions intended

to provide relief for Hemphill’s pain.

        Hemphill was scheduled for a steroid injection in September 2013, which was rescheduled

due to a lockdown and administered in October 2013. In February 2014, Hemphill told the nurse

that his steroid injections helped for about 60 days and that his Naproxen prescription helped him a

little. During an appointment in May 2014, Hemphill told Dr. Obaisi that the pain had come back

in the last few weeks. Hemphill further testified in his deposition that the injection had not helped

much, but the pain medication had been providing some relief for his shoulder pain. Dr. Obaisi


                                                  4
provided Hemphill with another injection, which relieved Hemphill’s pain for around 40 days. In

November 2014, Dr. Obaisi treated Hemphill in clinic again; during that appointment, Dr. Obaisi

diagnosed Hemphill with chronic tendonitis, ordered an X-ray, and issued a prescription for

Naproxen. The X-ray results were negative.

        Williams diagnosed Hemphill with chronic pain in his right shoulder in February 2015. Dr.

Obaisi evaluated Hemphill again in March 2015, and Hemphill told Dr. Obaisi that his pain was “on

and off.” Dr. Obaisi renewed the Naproxen prescription for ninety days. Hemphill saw Dr. Obaisi

again in June 2015 and told Dr. Obaisi that his pain continued. Dr. Obaisi made a referral for an

offsite consultation with UIC’s orthopedic service, which Wexford Health approved. In the interim,

Williams evaluated Hemphill and ordered another X-ray in January 2016, which again returned

negative findings.

        Hemphill was transferred from Stateville to another correctional center in March 2016,

which caused Hemphill to miss his referral for the UIC consultation. In April 2016, Hemphill saw a

local orthopedic surgeon near his new correctional center, who scheduled an MRI that revealed a

partial tear of Hemphill’s rotator cuff. Wexford Health approved the orthopedic surgeon’s

recommendation for surgery, which Hemphill received in June 2016. Hemphill testified that the

surgery reduced his pain level from 10 out of 10 to 4 out of 10.

Grievances

        On July 28, 2013, Hemphill filed a grievance regarding his medical treatment and requesting

an MRI for his shoulder, surgery, and a consultation with a specialist. During Lemke’s time as

Warden, his designees would review and respond to grievances and letters. Lemke testified that he

did not recall personally reviewing Hemphill’s grievance, and that his signature on the grievance was

added by a Stateville employee. On October 11, 2013, Hemphill submitted another grievance

regarding his medical treatment, again requesting a consultation from a specialist regarding his


                                                  5
shoulder pain. Lemke did not sign the second grievance and testified that he did not recall reviewing

that grievance either. On December 9, 2013, Hemphill wrote a letter addressed to Lemke requesting

an MRI and a consultation from another doctor. Letters received by the Warden’s Office typically

are stamped when received. However, the letter dated December 9 had no stamp on it, and Lemke

did not recall seeing the letter.

        The Grievance Office received the first grievance on August 16, 2013; the office sent an

initial response confirming receipt on August 30, 2013, and a full response from the Grievance

Office on October 24, 2014, ten months after Lemke left office. Based on a licensed practical

nurse’s review, the grievance officer recommended no action because Hemphill appeared to be

receiving appropriate medical care at that time. The Grievance Office received the second grievance

on October 15, 2013. The office sent an initial response five days later and a full response the next

year, also after Lemke had left his position. Lemke testified that the individuals who received the

grievance would not have had the authority to issue an MRI. Rather, medical treatment is dictated

and performed by medical professionals and grievance officers have to rely on their opinions.

Hemphill admitted that he did not have an in person conversation with Lemke.

        On December 9, 2013, Hemphill wrote a letter addressed to O’Brien requesting an MRI and

a medical consultation. Hemphill stated in his letter that he had spoken in person with O’Brien.

O’Brien, however, did not recall having a conversation with Hemphill and denied having seen the

letter addressed to her. O’Brien testified that she was not working at Stateville during the entire

month of December 2013 and that generally letters addressed to her would be handled by her

secretary, who would refer the matter to a healthcare administrator or grievance officer for follow-

up. O’Brien did not have the authority to order an MRI or send anyone to outside treatment. She

also testified that if she had talked to Hemphill regarding his situation, she would have referred him

to a medical provider.


                                                   6
        Around that time, Hemphill also wrote a letter to the Governor’s office regarding what he

viewed as inadequate medical treatment and requesting an MRI. After seeking insight from Dr.

Obaisi, Dr. Shicker replied to Hemphill’s letter on February 25, 2014, informing Hemphill that the

decision for an MRI was a clinical one, that Dr. Obaisi had been watching his case and treating him

symptomatically, and that should things change clinically Dr. Obaisi may adjust his treatment plan.

Dr. Shicker testified that he relied on Dr. Obaisi’s report and did not see red flags in Hemphill’s

case. Hemphill confirmed that he had never met nor received medical treatment from Dr. Shicker.

        During his deposition, Dr. Shicker further testified regarding staffing at the correctional

centers that IDOC serviced. Specifically, he testified that there were gaps in the staffing levels and

that IDOC was attempting to revamp the sick call process because “there [were] often delays.”

(Dkt. 159-9, Ex. I at 7.) He also testified that IDOC was aware of the delays.

Legal Standard

        Summary judgment is proper when the pleadings, the discovery materials, and any affidavits

show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. See Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A genuine factual dispute exists when there is enough

evidence that a reasonable jury could find in favor of the nonmoving party. Whiting v. Wexford Health

Sources, Inc., 839 F.3d 658, 661 (7th Cir. 2016). In determining whether a genuine issue of material

fact exists, this Court must view the evidence and draw all inferences in favor of the nonmoving

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).

Discussion

        To succeed on a claim for deliberate indifference, Hemphill must demonstrate that he had

an objectively serious medical need and that the Wexford Defendants and the State Defendants

were aware of and refused to take reasonable steps to address it. Dobbey v. Mitchell-Lawshea, 806 F.3d


                                                     7
938, 940 (7th Cir. 2015) (citing Estelle v. Gamble, 429 U.S. 97, 101, 104, 97 S.Ct. 285, 50 L.Ed.2d 251

(1976)). As to medical professionals, deliberate indifference will only be inferred if a physician’s

treatment decision is such a departure from accepted professional standards as to raise the inference

that it was not actually based on a medical judgment. Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir.

2006). When determining whether deliberate indifference can be inferred from a physician’s

treatment decision, courts focus on what the physician knew at the time of treatment. Duckworth v.

Ahmad, 532 F.3d 675, 680 (7th Cir. 2008). Nonmedical personnel, on the other hand, are generally

entitled to rely on the judgment of jail health professionals, Berry v. Peterman, 604 F.3d 435, 440 (7th

Cir. 2010), and will not be found to be deliberately indifferent unless they have reason to believe that

medical personnel are mistreating or not treating a prisoner. Hayes v. Snyder, 546 F.3d 516, 527 (7th

Cir. 2008).

        As to whether Hemphill’s pain constitutes an objectively serious medical need, the evidence

clearly demonstrates that his shoulder condition constituted a serious medical condition that

required medical treatment. See Hotchkiss v. David, 713 F. App’x 501, 504 (7th Cir. 2017); Knight v.

Wiseman, 590 F.3d 458, 463 (7th Cir. 2009). Therefore, the only issue to resolve on the motions for

summary judgment is whether Dr. Obaisi, Dr. Davis, Williams, Lemke, O’Brien, Shicker, and

Wexford Health were deliberately indifferent.

The State Defendants

        The State Defendants argue that the undisputed evidence demonstrates that the State

Defendants were not personally involved in Hemphill’s medical care and that they were not

deliberately indifferent to his medical needs, as required for liability under section 1983. Hemphill

responds that disputed material facts and a lack of timely and proper medical care prevent granting

summary judgment for the State Defendants.




                                                    8
        To prevail on a claim against a warden, Hemphill must show that the warden was personally

involved with his medical care independent of the grievance process or that the warden was

deliberately indifferent to Hemphill’s need for and access to medical care. Gevas v. Mitchell, 492 Fed.

Appx. 654, 660 (7th Cir. 2012). The undisputed evidence shows that Lemke and O’Brien’s only

involvement in Hemphill’s case was related to the grievance process. Hemphill does not point to

any evidence that Lemke or O’Brien were personally involved in his medical treatment or any

alleged delay. Indeed, Lemke’s undisputed testimony supports that Lemke and O’Brien did not have

the authority to make or evaluate any medical decision. Rather, the Warden Office and Grievance

Office must refer grievances concerning medical treatments to medical professionals and rely on

their judgments. Hemphill’s two grievances were referred to, and reviewed by, licensed practical

nurses. Grievance officers subsequently relied on their opinions and decided that no additional

action was required regarding to ensure Hemphill received access to medical care.

        While Lemke and O’Brien had a duty to ensure that inmates have access to medical

treatment, access is not the issue here; Hemphill received medical care throughout the time period at

issue. Hemphill’s claim is based on the Wexford Health doctors’ delay in ordering an MRI or

consultation with a specialist. Because there is no genuine issue of material fact as to Lemke and

O’Brien’s personal involvement, Lemke and O’Brien could not be deliberately indifferent to

Hemphill’s care. Thus, the Court grants the State Defendants’ motion for summary judgment as to

Lemke and O’Brien.

        On the other hand, Dr. Shicker was involved in evaluating Hemphill’s medical care.

Although the undisputed evidence shows that Dr. Shicker did not personally treat Hemphill, Dr.

Shicker received Hemphill’s letter to the Governor’s office, reviewed a report from Dr. Obaisi on

Hemphill’s medical condition, and exercised medical judgment when he approved of Dr. Obaisi’s




                                                   9
care plan. As a result, there is sufficient evidence for a jury to find that Dr. Shicker participated in

the alleged constitutional deprivation.

        Next, Hemphill must demonstrate that Dr. Shicker was deliberately indifferent regarding

Hemphill’s medical care. Hemphill argues that Dr. Shicker failed to further investigate after he

obtained Hemphill’s medical records from Dr. Obaisi. Deliberate indifference describes a state of

mind more blameworthy than negligence. Farmer v. Brennan, 511 U.S. 825, 835, 114 S.Ct. 1970, 128

L.Ed.2d 811 (1994). To satisfy this subjective component, the prison official must know of and

disregard an excessive risk to inmate health. Hayes, 546 F.3d at 522.

        Hemphill argues that Dr. Shicker became aware of his serious medical condition when Dr.

Shicker reviewed his letter to the Governor. Dr. Shicker, however, testified that as the medical

director of IDOC, he relied on Wexford Health’s medical director Dr. Obaisi to provide

information regarding Hemphill’s care. And, the medical record that Dr. Shicker reviewed showed

that Hemphill received treatment in which his doctors continued to try different medications and

options when Hemphill’s pain continued. A prison official will be liable when the treatment an

inmate receives is so plainly inappropriate as to evidence intentional mistreatment likely to seriously

aggravate his condition. Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005). Neither medical

malpractice nor a mere disagreement with a doctor’s medical judgment amounts to deliberate

indifference. Id. at 653. Although Hemphill contends that a lack of timely medical care was

deliberately indifferent, the undisputed facts indicate the Dr. Shicker confirmed that Hemphill was

receiving ongoing medical treatment. The Court finds this undisputed evolving care plan does not

constitute deliberate indifference and also grants summary judgment in favor of Dr. Shicker.

        The State Defendants also raise qualified immunity as an alternative argument for the first

time on reply. However, it is well established that arguments raised for the first time in a reply brief




                                                    10
are waived. United States v. Wescott, 576 F.3d 347, 354 (7th Cir. 2009). The Court will not consider

this issue of qualified immunity.

The Wexford Defendants

        The Wexford Defendants contend that they lacked subjective notice of a serious medical

need, that the Wexford Defendants treated Hemphill with the applicable standard of care, and that

Hemphill lacks verifying medical evidence. Hemphill’s primary argument is that the Wexford

Defendants were deliberately indifferent because they delayed Hemphill’s medical care, especially an

MRI, referral to a specialist, and shoulder surgery. The Seventh Circuit has explained that delay is

not always significant and “the length of delay that is tolerable depends on the seriousness of the

condition and the ease of providing treatment.” McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir.

2010); see also Walker, 233 F.3d at 501. Hemphill must provide medical evidence that the actual delay

in his treatment caused him harm. Williams v. Liefer, 491 F.3d 710, 714–15 (7th Cir. 2007).

        Hemphill has demonstrated that each of the Wexford Defendants was aware of Hemphill’s

shoulder pain through their treatment of Hemphill; but this alone is not evidence that they

disregarded a substantial risk of harm to Hemphill. Hemphill contends that the Wexford

Defendants were medically indifferent by allowing a pattern of cancelled and rescheduled

appointments. A prison official, however, cannot be held liable for a job that is not his own. See

Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009) (“Bureaucracies divide tasks; no prisoner is

entitled to insist that one employee do another’s job. … [P]eople who stay within their roles can get

more work done, more effectively, and cannot be hit with damages under § 1983 for not being

ombudsmen.”). The evidence does not show that the Dr. Obaisi, Dr. Davis, or Williams were

responsible for rescheduling appointments, and therefore, they cannot be held responsible for any

related delays.




                                                  11
        Hemphill further contends that the Wexford Defendants are not entitled to summary

judgment because there are still outstanding issues of material fact related to whether Dr. Obaisi, Dr.

Davis, and Williams departed from accepted medical standards. As support for this contention,

Hemphill relies on Dr. Hellerstein’s expert report. An expert report will not create a genuine issue

of material fact if it does not provide the basis for its conclusions. See Shaw v. Wexford Health Sources,

Inc., No. 17-2848, 2019 WL 4127344, at *2 (7th Cir. Aug. 29, 2019). Dr. Hellerstein’s report lists

only three articles that are not attached to his report and are not discussed therein. (Dkt. 159-1 at 3.)

        The evidence shows that Hemphill began receiving treatment for his shoulder pain as soon

as he complained about his pain. Dr. Obaisi diagnosed Hemphill with chronic tendonitis and

Williams later diagnosed him with chronic pain. As his treatment progressed, Hemphill was also

diagnosed with shoulder impingement and arthritis. Dr. Hellerstein writes that the “standard of care

required Dr. Obaisi to order an MRI to look for other causes of Mr. Hemphill’s symptoms, or to

refer him to an orthopedist” (Dkt. 159-1 at 7) and “[p]ersistent should pain with limited range of

motion calls for MRI or specialty referral after three to six months of conservative treatment,” (id. at

10), but does not indicate whether that “standard of care” is based on the articles he reviewed or any

other source.

        Dr. Hellerstein himself recognizes that “[m]ost Shoulder Impingement Syndrome patients

get better with rest and rehabilitation, including … oral anti-inflammatory agents.” (Dkt. 159-1 at

2.) That is precisely the course of treatment that the Wexford Defendants sought to exhaust before

turning to the more aggressive steps of prescribing an MRI and consultation with a specialist. The

record shows that the Wexford Defendants altered the course of their treatment throughout the

time they treated Hemphill, using a conservative but progressive care plan. Without more, Dr.

Hellerstein’s report fails to show how or why the Wexford Defendant’s diagnoses and ongoing and

evolving treatment of Hemphill’s shoulder were a departure from accepted medical professional


                                                    12
standards. Thus, any conclusions found in Dr. Hellerstein’s report that would preclude summary

judgment are unsupported, and therefore, do not create an issue of material fact.

        Moreover, Hemphill has not offered “verifying medial evidence” that any delay in his

medical treatment (rather than his underlying medical condition) caused some degree of harm. See

Williams, 491 F.3d at 715. Hemphill points to McGowan v. Hulick, 612 F.3d 636 (7th Cir. 2010) as an

example of a case where the plaintiff set forth a plausible set of facts for deliberate indifference

based on delay of treatment. However, McGowan was decided at the motion to dismiss juncture,

while this case is subject to the heightened summary judgment standard.

        Similarly, this case is distinct from Greeno v. Daley, 414 F.3d 645 (7th Cir. 2005). In Greeno,

the plaintiff’s situation progressively worsened with the plaintiff experiencing severe heartburn and

vomiting and no relief from the medication that his doctors prescribed to him. Id. at 649–50. Here,

in contrast, Hemphill affirmatively told the Wexford Defendants on numerous occasions that the

medication and steroid shots relieved his pain for a period of time. All Hemphill has achieved is to

register disagreement with the Wexford Defendants’ medical judgment. That is insufficient to prove

deliberate indifference. Berry, 604 F.3d at 441. A reasonable jury could not find that the Wexford

Defendants’ progressive care plan for Hemphill was deliberately indifferent under the law where

Hemphill himself informed the Wexford Defendants that he experienced partial relief from the

treatment.

        Finally, Hemphill contends that Wexford Health, in conjunction with IDOC, had knowledge

of and perpetuated a practice and policy of understaffing. The Wexford Defendants respond that

Wexford Health cannot be held liable because Hemphill seeks to hold Wexford Health and IDOC

jointly and severally liable and because after providing the initial authorization Wexford Health had

no role in the process of scheduling or arranging transportation for appointments. To recover on a

deliberate indifference claim against a corporate entity under Monell v. Dep’t of Soc. Servs. of City of New


                                                     13
York, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), a plaintiff must allege that his

constitutional injury was caused by a corporate policy, custom, or practice. Shields v. Ill. Dept. of Corr.,

746 F.3d 782, 796 (7th Cir. 2014).

        To establish a widespread practice or policy, Hemphill must provide competent evidence

that a policy of understaffing was “the moving force behind the constitutional violation before [the

Court] can impose liability under Monell.” Id. at 306 (reversing liability of Wexford Health related to

an alleged policy of understaffing). Hemphill again points to authority at the motion to dismiss

juncture, which has no bearing on the type of evidence necessary to refute a defendants’ motion for

summary judgment. Here, the evidence does not establish that understaffing was relevant to the

medical treatment used by the Wexford Defendants. Moreover, Hemphill has not presented a

causal link between any understaffing and an alleged failure to provide adequate medical care. Based

upon this record, the Court finds there is not sufficient evidence for a reasonable jury to find

Wexford Health deliberately indifferent and grants the Wexford Defendants’ motion for summary

judgment on the Monell claim.

        Finally, the Court does not award punitive damages because “reckless or callous

indifference” does not exist where there is no underlying liability for the Wexford Defendants or the

State Defendants. See Alexander v. City of Milwaukee, 474 F.3d 437, 453 (7th Cir. 2007).

Conclusion

        For the foregoing reasons, the Court grants the Wexford Defendants’ motion for summary

judgment [145] and the State Defendants’ motion for summary judgment [151].



IT IS SO ORDERED.

Date: 9/12/2019                                   Entered: _____________________________
                                                           SHARON JOHNSON COLEMAN
                                                           United States District Court Judge


                                                    14
